 



Exhibit 10.1
Exhibit 10.1 Weyerhaeuser Company 2004 Long-Term Incentive Plan Restricted Stock
Award Terms and Conditions
WEYERHAEUSER COMPANY
2004 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD
TERMS AND CONDITIONS
     Pursuant to your Grant Notice (the “Grant Notice”) and these Restricted
Stock Award Terms and Conditions, Weyerhaeuser Company has granted you under its
2004 Long-Term Incentive Plan (the “Plan”) the number of restricted stock awards
(“Awards”) indicated in your Grant Notice at the market value indicated in your
Grant Notice. You may decline this Grant by notifying
sally.wagner@weyerhaeuser.com within one month of the grant date.
     Capitalized terms not explicitly defined in this document but defined in
the Plan have the definitions given to such terms in the Plan. Awards represent
the Company’s unfunded and unsecured promise to issue shares of Company Common
Stock to you at a future date, subject to the terms of this document and the
Plan. You have no rights under the Awards other than the rights of a general
unsecured creditor of the Company. In addition, the Awards have the following
terms and conditions:
1. Vesting. The Awards will vest over a period of four years. No part of the
Awards will vest until the one-year anniversary of the Grant Date. On the
one-year anniversary of the Grant Date, 25% of the Awards will vest, with an
additional 25% of the Awards vesting on each of the second, third and fourth
anniversary of the Grant Date. As of the fourth anniversary of the Grant Date,
100% of the Awards will be vested.
     Awards that have not vested in accordance with the preceding paragraph are
subject to forfeiture as described in Section 3.
2. Conversion of Awards and Issuance of Shares. Upon each vesting of Awards, one
share of Company Common Stock shall be issued for each Award that vests on such
date (the “Shares”), subject to the terms of the Plan and this document.
Thereafter, the Company will subtract from the vested Shares the whole number of
Shares necessary to satisfy any required Tax Withholding Obligations as
described in Section 9 hereof, and transfer the balance of the vested Shares to
you. No fractional shares of Common Stock shall be issued under this Grant.
3. Termination of Employment. If your employment terminates before the Awards
vest as a result of death or if you qualify for retirement at the time of
termination (after reaching age 65 or after reaching age 62 with ten (10) years
or more of Vesting Service as defined in the Weyerhaeuser Company Retirement
Plan for Salaried Employees) (“Normal Retirement”), or early retirement (after
reaching age 55 with 10 years or more of Vesting Service as defined in the
Weyerhaeuser Company Retirement Plan for Salaried Employees) (“Early
Retirement”), or if you do not qualify for Normal Retirement or Early
Retirement, but retire as a result of a

 



--------------------------------------------------------------------------------



 



Disability, the onset of which occurred on or after the date you had accrued
10 years of Vesting Service (“Disability Retirement”), subject to Section 4
below, you remain eligible to receive Shares according to the Vesting schedule
described in Section 1 above.
     “Disability” means a medical condition in which a person is either entitled
to total and permanent disability benefits under the Social Security Act or
judged to be totally and permanently disabled by any person or committee
entitled to make such determinations pursuant to the Company’s Retirement Plan
for Salaried Employees.
     If your employment is terminated as a result of position elimination or
Disability, subject to Section 4 below, your award will continue to vest for
three years from your termination date, and you remain eligible to receive
Shares according to the Vesting schedule described in Section 1 above. Any
awards that have not vested as of three years from your termination date will be
forfeited and no longer have any value. No Shares will be issued or issuable
with respect to any portion of the Awards that are forfeited.
     If your employment is terminated for any reason other than death, Normal
Retirement, Early Retirement, Disability Retirement, Disability, or position
elimination, any of your Awards that are not vested as of your termination date
are forfeited and no longer have any value. No Shares will be issued or issuable
with respect to any portion of the Awards that are forfeited.
4. Termination of Employment for Cause. Not withstanding your eligibility for
retirement, early retirement, or disability termination, your Grant will be
cancelled at the time the Company first notifies you of your Termination for
Cause, unless the Committee determines otherwise. No portion of your Grant will
vest on the Vesting dates described in Section 1. If your employment or service
relationship is suspended pending an investigation of whether you will be
terminated for Cause, all your rights under the Grant likewise will be suspended
during the period of investigation. If any facts that would constitute
termination for Cause are discovered after your Termination of Service, your
Grant may be immediately terminated by the Committee, and will not prorated
based on your period of employment with the Company during the Vesting period.
     “Cause” means: (i) willful and continued failure to perform substantially
your duties with the Company after the Company delivers to you written demand
for substantial performance specifically identifying the manner in which you
have not substantially performed your duties; (ii) conviction of a felony; or
(iii) willfully engaging in illegal conduct or gross misconduct that is
materially and demonstrably injurious to the Company

 



--------------------------------------------------------------------------------



 



5. Dividends. Except as otherwise specifically provided in this document, you
will not be entitled to any rights of a shareholder with respect to Awards that
have not vested. Notwithstanding the foregoing, if the Company declares and pays
dividends on Common Stock during the time period when unvested Awards are
outstanding, you will be credited with additional amounts for each unvested
Award equal to the dividend that would have been paid with respect to such
unvested Award if it had been an actual share of Common Stock, which amount
shall remain subject to restrictions (and as determined by the Administrator may
be reinvested in unvested Awards) and shall vest concurrently with the vesting
of the unvested Awards upon which such dividend equivalent amounts were paid.
6. No Rights as Shareholder Until Vesting. You will not have any voting or any
other rights as a shareholder of the Common Stock with respect to the unvested
Awards. Upon vesting of the Awards and issuance of shares of Common Stock, you
will obtain full voting and other rights as a shareholder of the Company.
7. Securities Law Compliance. Notwithstanding any other provision of this award
document, you may not sell the Shares acquired upon vesting of the Awards unless
such Shares are registered under the Securities Act of 1933, as amended (the
“Securities Act”), or, if such Shares are not then so registered, such sale
would be exempt from the registration requirements of the Securities Act. The
sale of such Shares must also comply with other applicable laws and regulations
governing the Shares and you may not sell the Shares if the Company determines
that such sale would not be in material compliance with such laws and
regulations.
8. Non-Transferability of Awards. Notwithstanding any other provision of this
award document, you may not sell, pledge, assign, hypothecate, transfer or
dispose of your Awards in any manner prior to the distribution to you of shares
of Company common stock in respect of such Awards. Awards shall not be subject
to execution, attachment or other process.
9. Independent Tax Advice. Determining the actual tax consequences of receiving
or disposing of the Awards and Shares may be complicated. These tax consequences
will depend, in part, on your specific situation and also may depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. You should consult a competent and independent tax
advisor for a full understanding of the specific tax consequences to you of
receiving or disposing of Awards and Shares. You are encouraged to consult with
a competent tax advisor independent of the Company to obtain tax advice
concerning the receipt, vesting or disposition of the Awards or Shares in light
of your specific situation.
10. Taxes and Withholding. You are ultimately liable and responsible for all
taxes owed in connection with the Awards, including federal, state, local, FICA,
or foreign taxes of any kind required by law, regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Awards. The Company makes no representation or undertaking
regarding the treatment of any tax withholding in connection with the Grant or
vesting of the Awards or the subsequent sale of Shares issuable pursuant to the
Awards. The Company does not commit and is under no obligation to structure the
Awards to reduce or eliminate your tax liability.
     When an event occurs in connection with the Awards (e.g., vesting) that the
company determines results in any domestic or foreign tax withholding
obligation, whether national, federal, state or local, including any social tax
obligation (the “Tax Withholding Obligation”), to

 



--------------------------------------------------------------------------------



 



the extent required by law, the Company may retain without notice from Shares
issuable under the Awards or from salary or other amounts payable to you, whole
Shares or cash having a value sufficient to satisfy your Tax Withholding
Obligation.
The Company may refuse to issue any Shares to you until your Tax Withholding
Obligation is satisfied.
11. Grant Not an Employment or Service Contract. Nothing in the Plan or any
Award granted under the Plan will be deemed to constitute an employment contract
or confer or be deemed to confer any right for you to continue in the employ of,
or to continue any other relationship with, the Company or any Related Company
or limit in any way the right of the Company or any Related Company to terminate
your employment or other relationship at any time, with or without cause.
12. No Right to Damages. You will have no right to bring a claim or to receive
damages if any portion of the Grant is forfeited. The loss of existing or
potential profit in Awards will not constitute an element of damages in the
event of your termination of service for any reason even if the termination is
in violation of an obligation of the Company or a Related Company to you.
13. Binding Effect. The terms and conditions of this Grant will inure to the
benefit of the successors and assigns of the Company and be binding upon you and
your heirs, executors, administrators, successors and assigns.
14. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. (a) The Plan is discretionary in nature and may be suspended or
terminated by the Company at any time; (b) The Grant is a one-time benefit that
does not create any contractual or other right to receive future grants of
Awards; (c) All determinations with respect to any such future grants,
including, but not limited to, the times when grants will be made, the number of
Awards subject to each grant, the grant price, and the time or times when each
grant will be exercisable, will be at the sole discretion of the Company;
(d) Your participation in the Plan is voluntary; (e) The value of the Grant is
an extraordinary item of compensation that is outside the scope of your
employment contract, if any; (f) The Grant is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (g) The vesting of the Grant ceases upon your
termination of employment for any reason and any unvested Awards will be
forfeited; and (h) The future value of the Shares underlying the Grant is
unknown and cannot be predicted with certainty.
15. Employee Data Privacy. By receiving this Grant, you (a) authorize the
Company and your employer, if different, and any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its affiliates any information and data the Company
requests in order to facilitate the grant of the Award and the administration of
the Plan; (b) waive any data privacy rights you may have with respect to such
information; and (c) authorize the Company and its agents to store and transmit
such information in electronic form.

 